DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant has amended each of independent claims 1, 9, 12, and 16 by incorporating deemed allowable dependent claims as replied.  Updated search yield no additional prior art fulfilling such amendments.  The newest closest prior art, Wang (US 2021/0195636) describing wireless communication in licensed frequency band by first inspecting channel in unlicensed band, and Huang (US 2020/0037277) describing DL sync signal + licensed frequency band for assisting transmission in unlicensed frequency band (abstract), in combination with Zhu (US 2019/0029047) and Chen (US 2009/0258597) to fulfill existing claim limitations, fail to render the additional amended features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Karr (US 2011/0164538) describing spectrum allocation for multiband wireless RF communication (title), Jiang (US 2021/0153250) describing information transmission in unlicensed band (title), Hurtta (US 2006/0198347) describing access of at least one of licensed radio spectrum & unlicensed radio .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469